Citation Nr: 0912069	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service for Department of 
Veterans Affairs (VA) purposes from December 1943 to December 
1945, and from December 1947 to September 1951.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.	At the time of his death in September 2005, the Veteran 
had been granted a total disability rating based upon 
individual unemployability (TDIU), effective March 18, 1998; 
and was service-connected for post-traumatic stress disorder, 
rated 70 as percent disabling from February 1998; right lower 
leg gunshot wound scar, rated as 0 percent disabling from 
September 1980; and a neck scar, rated 0 percent disabling 
from September 1980.  

2.	The Veteran was not evaluated as being totally disabled as 
a result of a service-connected disability for 10 continuous 
years immediately preceding death, rated as being totally 
disabled continuously for a period of no less than five years 
from the date of the Veteran's separation from service, or a 
former prisoner of war.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
The Board would further note that as the instant claim is 
subject to denial as a matter of law based on essentially 
undisputed facts, the Veterans Claims Assistance Act of 2000 
(VCAA) is arguably not applicable to this claim.  

Here, the RO sent correspondence in October 2005 and June 
2008, and a rating decision in December 2005.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2006 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).   

Where a Veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased Veteran" 
in the same manner as if the death were service-connected.  A 
"deceased Veteran" is a Veteran who dies not as the result of 
the Veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for service-connected 
disabilities rated totally disabling. 

The service-connected disabilities must have either been 
continuously rated totally disabling for 10 or more years 
immediately preceding death; continuously rated totally 
disabling for at least five years from the date of the 
Veteran's separation from service; or the Veteran must have 
been a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (2008).  The total 
rating may be schedular or based on unemployability.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2008); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).

Here, the Veteran died in September 2005.  At that time, he 
was service-connected for post-traumatic stress disorder, 
rated 70 as percent disabling from February 1998; right lower 
leg gunshot wound scar, rated as 0 percent disabling from 
September 1980; and a neck scar, rated 0 percent disabling 
from September 1980.  He had also been granted a TDIU rating 
effective March 18, 1998.  

Unfortunately, the evidence of record demonstrates that the 
Veteran did not have service-connected disability that was 
continuously rated totally disabling for 10 or more years 
immediately preceding his death, or any disability that was 
continuously rated totally disabling for at least five years 
from the date of his separation from service.  There is also 
no evidence that the Veteran was a former prisoner of war.  
Accordingly, the Board finds that the requirements under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been met.  
Therefore, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


